Citation Nr: 0019515	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-07 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of left 
total knee arthroplasty with history of degenerative 
arthritis and chondrocalcinosis claimed as secondary to 
service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active service from June 1943 until August 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In a statement submitted in August 1999 the veteran appears 
to be seeking service connection for disability due to 
asbestos exposure and posttraumatic stress disorder, and also 
entitlement to unemployability benefits.  Those issues are 
not properly on appeal and the Board will not assume 
jurisdiction as they are not inextricably intertwined with 
the current appeal.  Therefore, these new issues are hereby 
referred to the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  The claim for service connection for residuals of left 
total knee arthroplasty with history of degenerative 
arthritis and chondrocalcinosis claimed as secondary to 
service-connected right knee disability is plausible.

2.  The veteran is service connected for residuals of a right 
knee meniscectomy. 

3.  The competent evidence on file has established that the 
currently diagnosed left knee disability is etiologically 
related to the service-connected right knee disability.


CONCLUSION OF LAW

Service connection for the residuals of left total knee 
arthroplasty with history of degenerative arthritis and 
chondrocalcinosis, claimed as secondary to the 
service-connected right knee disorder is warranted.  
38 U.S.C.A. § 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that as a result of the stress caused by 
favoring his service connected right knee he developed 
degenerative disease of the left knee, which  eventually led 
to a total left knee replacement.  

Under 38 U.S.C.A. § 5107(a), a claimant has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his or her claim of 
entitlement to service connection is well grounded.  
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  Once the 
claimant meets this initial burden, VA is obligated under 
38 U.S.C.A. § 5107(a) to assist him or her in developing the 
facts pertinent to the claim.  Accordingly, the threshold 
question that must be resolved in this appeal is whether the 
veteran has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  

In order for a claim to be well grounded, there must be (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 9 Vet. App. 498, 506 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

Service connection may be established on a secondary basis 
for a disability that is shown to be proximately due to or 
the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a) (1999).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  In Allen, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) held 
that the term "disability" as used in 38 U.S.C.A. § 1110 "... 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition, shall be compensated.  The 
Court then concluded that "... pursuant to § 1110 and § 
3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation." Id.

Thus, service connection on a secondary basis may be granted 
under one of two theories.  The first is when the disorder is 
shown to be proximately due to or the result of a disorder of 
service origin.  In that case, all symptomatology resulting 
from the secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

For purposes of determining whether a well-grounded claim for 
secondary service connection has been established, it must 
first be determined whether the veteran's contentions are 
competent to establish that the service-connected condition 
caused the claimed injury or disease resulting in disability, 
and second, it must be determined whether medical evidence 
has been submitted to support the contention that the 
service-connected condition caused the disability for which 
secondary service connection is being sought.  In other 
words, secondary service connection for a disorder must 
incorporate medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

The Board finds that the veteran has a presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107.  In 
this regard, the veteran has provided competent evidence of a 
current disability, in the form of a diagnosis of the 
residuals of left total knee arthroplasty with history of 
degenerative arthritis and chondrocalcinosis.  

The veteran is service connected for residuals of a right 
knee meniscectomy, rated as 10 percent disabling which is 
sufficient to meet the second requirement established by 
Caluza of incurrence or aggravation of disease or injury in 
service.  Furthermore, private and VA physicians have opined 
that the degenerative process that led to a total left knee 
replacement was linked to the veteran's service connected 
right knee disability .  

It is important to note that, for the purpose of determining 
whether a claim is well grounded, the evidence must be 
accepted at face value unless it is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992); King v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Once the claim is well grounded, however, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The veteran's medical history relates that during service he 
underwent a right knee arthrotomy with removal of bucket tear 
handle in September 1959.  A June 1969 rating action granted 
service connection at a noncompensable rate in June 1969.  
Private examination in July 1995 revealed moderate 
osteoarthritis in both knees with chondrocalcinosis. 

In a May 1997 statement, the veteran's treating orthopedist 
provided details of the veteran's medical history and 
indicated that the veteran reported favoring his left knee 
since his right knee injury.  The physician concluded that it 
was reasonable to assume that the veteran's left knee 
degenerative arthritis was related to his service connected 
right knee disability.  He also indicated that a total left 
knee arthroplasty would be conducted in the near future, 
which was eventually performed in June 1997.

A VA examination was conducted in August 1997.  The examiner 
commented that the veteran's left knee disability was at 
least partly related to the veteran favoring the right knee 
over the years.

Moreover, in a January 1998 statement, the veteran's private 
orthopedist again commented on the veteran's medical history.  
He also stated that as a result of the veteran favoring his 
right knee, the articular surface of the left knee sustained 
accelerated degeneration.

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Wilson v. Derwinski, 
2 Vet. App. 16, 20 (1991).  The Board notes that the 
physicians' statements are, for the most part, consistent 
with the available records of treatment.  Moreover, there is 
no probative evidence to suggest that the current left knee 
diagnosis is not related to the service connected right knee 
disability.  In evaluating the evidence, the Board gives 
significant weight to the medical records and the veteran's 
statements.

Having considered the evidence of record, as well as the 
applicable laws and the pertinent judicial precedents cited 
above, the Board finds that entitlement to service connection 
for the residuals of left total knee arthroplasty with 
history of degenerative arthritis and chondrocalcinosis is 
warranted.  The evidence has effectively established that the 
altered gait resulting from the veteran's right knee disorder 
may be at least partly responsible for his development of a 
left knee disability.  

While the medical evidence is not totally unequivocal, it has 
at least competently established that the veteran's left knee 
disorder resulted from his service-connected disability.  
Inasmuch as the qualified medical opinions on file are 
unrebutted, service connection must be granted.  See Hanson 
v. Derwinski, 1 Vet.App. 512 (1991).  


ORDER

Service connection for the residuals of left total knee 
arthroplasty with history of degenerative arthritis and 
chondrocalcinosis is granted.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

